                                                                                          FILES
                                                                                   U.S. DISTRICT C@b
                                                                                      SRUNSV/iCK Dli'
                           3in t|ie ?llntteli ^tatesi IStjaitnct Conrt             ?OIS JUL 23 PH
                        fov              ^otttiiient Btetrict of <(leorsia CLERK /)
                                          Wspttoasi Bibtoion                      SO. disTTor

              DERRELL RUTH,

                           Plaintiff,                           CIVIL ACTION NO.: 5:18-cv-34


                   V.



              WARDEN DEAL; and STEVE CHAPMAN,

                           Defendants.

                                                 ORDER


                   After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.         Dkt. No. 40.    No party to this case

              has filed Objections.         Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation as the opinion of

              the Court.     The Court DISMISSES Plaintiff's Complaint, dkt. no.

              1, DIRECTS the Clerk of Court to CLOSE this case and enter the

              appropriate judgment of dismissal, and DENIES Plaintiff in forma

              pauperis status on appeal.

                   SO ORDERED, this                ^ay of        J               , 2019




                                              HOiy^LISA GODBEY WOOD, JUDGE
                                              U^J^ED STATES DISTRICT COURT
                                              ;OUTHERN   DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
